— In a proceeding pursuant to CPLR article 78 to compel the respondent to credit certain jail time to the petitioner, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Colabella, J.), dated January 5,1987, which dismissed the petition.
*816Ordered that the judgment is affirmed, with costs or disbursements.
It is undisputed that on February 14, 1983, the petitioner was transferred to the custody of the Department of Correctional Services in order to begin serving a prison term of 3 Vi to 7 years, to which he had been sentenced on January 5, 1983. Subsequently, on March 15, 1983, the petitioner was sentenced to two terms of IV2 to 15 years, to run concurrently with respect to one another, and with respect to the previously imposed sentence. The petitioner now seeks an order directing that the period of time which elapsed between February 14 and March 15, 1983 should be credited toward his satisfaction of the subsequently imposed sentences. Such relief, however, is unwarranted, since that period of time has already been credited toward the first sentence, which the petitioner had already begun to serve (see, Penal Law § 70.30 [3]; Matter of Kalamis v Smith, 42 NY2d 191; Matter of Canada v McGinnis, 36 AD2d 830, affd 29 NY2d 853).
The judgment under review is accordingly affirmed. Bracken, J. P., Kunzeman, Spatt and Harwood, JJ., concur.